Case: 15-51124      Document: 00514135524         Page: 1    Date Filed: 08/29/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                             United States Court of Appeals

                                    No. 15-51124
                                                                                      Fif h Circuit

                                                                                    FILED
                                  Summary Calendar                            August 29, 2017
                                                                               Lyle W. Cayce
PAULINO AGUILERA-SANDOVAL,                                                          Clerk


                                                 Petitioner-Appellant

v.

WARDEN PEARCE, Bastrop Federal Correctional Institution, Bastrop, Texas,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:14-CV-659


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Paulino Aguilera-Sandoval, federal prisoner # 15963-078, appeals the
district court’s denial of a Federal Rule of Civil Procedure 60(b)(1) motion
seeking reconsideration of the denial of a 28 U.S.C. § 2241 application that
challenged the execution of his sentence for conspiracy to possess with intent
to distribute cocaine. He contends that the district court erred in finding that
the nearly two-year period between the issuance of a parole warrant in Texas


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-51124    Document: 00514135524     Page: 2   Date Filed: 08/29/2017


                                 No. 15-51124

and the revocation of his parole was credited against his state sentence for
murder. According to Aguilera-Sandoval, the period should be credited against
his federal sentence. We find no abuse of discretion, as the record supports the
district court’s finding, and a prisoner is not entitled to credit toward his
federal sentence for time credited against another sentence. See 18 U.S.C.
§ 3585(b); Hernandez v. Thaler, 630 F.3d 420, 428 (5th Cir. 2011); Chick Kam
Choo v. Exxon Corp., 699 F.2d 693, 695 (5th Cir. 1983).
      To the extent Aguilera-Sandoval contends in his reply brief that he is
entitled to credit for the period even though it was credited against the state
sentence, he waived the argument by failing to include it in his initial brief to
this court. See United States v. Jackson, 426 F.3d 301, 304 n.2 (5th Cir. 2005).
      The judgment of the district court is AFFIRMED.




                                       2